—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered November 10, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). While the court permitted a large number of convictions to be elicited, it precluded the People from identifying any of the convictions except for two felonies, and from eliciting the underlying facts of any of the convictions.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Ellerin, Lerner and Andrias, JJ.